Citation Nr: 0628004	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  05-28 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
shoulders, hips, back and legs.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for a stomach disorder.

4.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from December 1945 to 
December 1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 decision by the RO in Cleveland, 
Ohio that, in pertinent part, denied service connection for 
arthritis of the shoulders, hips, back and legs, and for an 
eye disorder, a stomach disorder, and a skin disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005), VA first has a duty to notify the 
appellant and the accredited representative of any 
information and evidence necessary to substantiate his claims 
for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 5103; 38 
C.F.R. § 3.159(b).  Furthermore, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claims, although the ultimate responsibility for 
furnishing evidence rests with the appellant.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the veteran was scheduled to present testimony 
via video on September 7, 2006.  However, per an intra-VA 
memorandum received that same day, the veteran is requesting 
that he be re-scheduled for a hearing before a traveling 
Veterans Law Judge.  As such, further appellate consideration 
will be deferred and the case is REMANDED for the following 
development:

The RO should schedule the veteran to 
appear for a hearing at the RO before a 
Veterans Law Judge, as soon as it is 
practicable.  All correspondence 
pertaining to this matter should be 
associated with the claims folder.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


